Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-24668-CIV-LENARD/O=SULLIVAN

  DEBORAH REED,

                Plaintiff,
  v.

  ROYAL CARIBBEAN CRUISES, LTD.,

                Defendant.

  ____________________________________/

                                           ORDER

         THIS MATTER comes before the Court on the Plaintiff’s Motion for Sanctions for

  Spoliation of Evidence and Supporting Memorandum of Law (DE# 57, 9/3/20).

                                       BACKGROUND

         On April 12, 2019, Deborah Reed (hereinafter “plaintiff” or “Ms. Reed”) was a

  cruise ship passenger onboard a vessel operated by defendant Royal Caribbean

  Cruises, Ltd. (hereinafter “defendant” or “RCCL”). See Second Amended Complaint for

  Damages and Demand for Trial by Jury (DE# 35 at ¶¶ 11-12, 5/26/20) (hereinafter

  “SAC”); Answer and Affirmative Defenses to Plaintiff’s Second Amended Complaint

  (DE# 37 at ¶¶ 11-12, 6/5/20). The plaintiff alleges that:

         13. On or about April 12, 2019, Plaintiff participated in a RCCL-organized
         dance party. During the dance party, besides a[ ] RCCL DJ playing 70’s
         music, the RCCL Cruise Director staff [was] teach[ing] passengers “The
         Hustle” line dance.

         14. As Plaintiff participated in the RCCL organized dance party, a fellow
         intoxicated male passenger, JOHN DOE, approached Plaintiff. JOHN
         DOE was not known to Plaintiff and was not one of her travelling
         companions.
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 2 of 18



         15. Plaintiff initially consented to dancing with JOHN DOE, but Plaintiff did
         not consent to any touching between the two. Nonetheless, JOHN DOE
         grabbed Plaintiff’s hand and despite her pleas that he not twirl her, JOHN
         DOE refused to comply with Plaintiff’s requests. Suddenly, . . . JOHN DOE
         spun Plaintiff and forcefully released her causing Plaintiff to fall and land
         on the marble floor. As a result of the fall, Plaintiff suffered traumatic
         injuries that included, but [were] not limited to, a fractured wrist which
         required surgery.

  SAC at ¶¶ 13-15. 1

         Following the incident, the plaintiff provided both a written statement (DE# 57-1)

  and an oral statement to RCCL staff. 2 See Declaration of Deborah Kay Reed (DE# 57-2

  at ¶ 6, 9/3/20) (hereinafter “Plaintiff’s Decl.”). In the written statement, the plaintiff

  described the incident as follows: “some man grabbed me [and] twirled me. . . . I was

  about to walk away [and] he twirled me [and] I fell.” Guest Injury Statement (DE# 57-1 at

  2, 9/3/20). According to the plaintiff, RCCL staff obtained the plaintiff’s permission to

  record her oral statement. Plaintiff’s Decl. at ¶ 6. In her oral statement, the plaintiff told

  RCCL staff that John Doe was intoxicated. Id. at ¶ 7.

         On May 15, 2019, approximately one month after the incident, the plaintiff’s

  counsel sent a certified letter of representation to the defendant. See Exhibit 4 (DE# 57-

  4, 9/3/20). The letter advised the defendant of the plaintiff’s intent to file a lawsuit and

  asked that the defendant preserve certain evidence:

         We request that you maintain and preserve the area and materials
         involved in the incident so that we may inspect the same. Do not change


  1
   The defendant states that John Doe “has since been identified and disclosed to
  Plaintiff.” Response at 1.
  2
   The plaintiff’s declaration uses the terms “RCCL security/safety officers,” “RCCL staff
  members” and “RCCL security/safety staff members” interchangeably. See Plaintiff’s
  Decl. at ¶¶ 6-7, 9. To avoid confusion, the undersigned will use the term “RCCL staff.”
                                               2
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 3 of 18



           or alter the area and materials involved in the incident. Be advised that
           any such alterations may constitute spoliation of evidence, which will
           necessitate appropriate legal action.

           We likewise request that you preserve any video records (including,
           but not limited to, any and all CCTV footage of our client taken at any
           and all times during the entire cruise, and CCTV footage of the area
           where the incident occurred, and where alcohol was served to the
           intoxicated passenger who may have been involved in the incident,
           at least one hour prior through one hour afterwards), photographs,
           accident/incident reports, and any and all other records produced by your
           cruise line as a result of, or relevant to, the incident. We also request that
           you keep records and contact information of any and all individuals who
           were involved in any way with the incident.

  Id. (emphasis added). 3

           On September 3, 2020, the plaintiff filed the instant motion seeking spoliation

  sanctions over the defendant’s failure to preserve more than approximately six minutes

  of the CCTV footage of the incident and the body camera footage of the plaintiff’s oral

  statement concerning the incident. See Plaintiff’s Motion for Sanctions for Spoliation of

  Evidence and Supporting Memorandum of Law (DE# 57 at 4-5, 9/3/20) (hereinafter

  “Motion”). The defendant filed a response in opposition on September 17, 2020. See

  Defendant’s Response to Plaintiff’s Motion for Sanctions for Spoliation of Evidence

  (DE# 64, 9/17/20) (hereinafter “Response”). The plaintiff filed her reply on September


  3
      The defendant has filed a declaration attesting that:

           The CCTV cameras on Royal Caribbean’s ships have 24-hour monitoring.
           If CCTV footage is not specifically saved, it is taped over due to storage
           capabilities based on the 24-hour monitoring. The footage of Ms. Reed’s
           incident would have been taped over well before Plaintiff’s counsel’s
           letter of May 15, 2019 requesting Royal Caribbean preserve at least one
           hour prior and one-hour subsequent [to] Plaintiff’s incident.

  Declaration of Amanda Campos (DE# 64-3 at ¶11, 9/17/20) (hereinafter “Campos’
  Decl.”) (emphasis added).
                                         3
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 4 of 18



  22, 2020. See Plaintiff’s Reply in Support of Her Motion for Sanctions for Spoliation of

  Evidence and Supporting Memorandum of Law (DE# 65, 9/22/20) (hereinafter “Reply”).

         On September 22, 2020, the plaintiff sent an email to the Court (and opposing

  counsel) providing two videos of the approximately six minutes of the CCTV footage

  which was preserved.

         This matter is ripe for adjudication.

                                  STANDARD OF REVIEW

         The parties agree that Rule 37(e) applies here. Motion at 5; Response at 2-3.

  Rule 37(e) governs the failure to preserve electronically stored information (“ESI”) and

  states as follows:

         (e) Failure to Preserve Electronically Stored Information. If
         electronically stored information that should have been preserved in the
         anticipation or conduct of litigation is lost because a party failed to take
         reasonable steps to preserve it, and it cannot be restored or replaced
         through additional discovery, the court:

                (1) upon finding prejudice to another party from loss of the
                information, may order measures no greater than necessary to cure
                the prejudice; or

                (2) only upon finding that the party acted with the intent to deprive
                another party of the information’s use in the litigation may:

                       (A) presume that the lost information was unfavorable to the
                       party;

                       (B) instruct the jury that it may or must presume the
                       information was unfavorable to the party; or

                       (C) dismiss the action or enter a default judgment.

  Fed. R. Civ. P. 37(e).

         “The rule ‘does not place a burden of proving or disproving prejudice on one


                                                 4
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 5 of 18



  party or the other.’” Williford v. Carnival Corp., No. 17-21992-CIV, 2019 WL 2269155, at

  *6 (S.D. Fla. May 28, 2019) (citing Fed. R. Civ. P. 37(e) advisory committee’s notes

  (2015)). Nonetheless, some “courts have concluded that the party accused of spoliating

  evidence, not the party moving for spoliation sanctions, bears the burden of showing the

  lack of prejudice.” Coward v. Forestar Realty, Inc., No. 4:15-CV-0245-HLM, 2017 WL

  8948347, at *8 (N.D. Ga. Nov. 30, 2017).

         “Rule 37(e) significantly limits a court’s discretion to impose sanctions for ESI

  spoliations.” Williford, 2019 WL 2269155, at *5. The Court may only impose sanctions

  under Rule 37(e) if four requirements are met: “(1) the information sought constitutes

  ESI; (2) the ESI should have been preserved in anticipation of litigation; (3) the ESI is

  lost because a party failed to take reasonable steps to preserve it; and (4) the ESI

  cannot be restored or replaced through additional discovery.” Title Capital Mgmt., LLC

  v. Progress Residential, LLC, No. 16-21882-CV, 2017 WL 5953428, at *3 (S.D. Fla.

  Sept. 29, 2017) (citing Fed. R. Civ. P. 37(e)). 4

         “If the answer to any of these . . . inquiries is ‘no,’ then the Court need proceed

  no further in its analysis under Rule 37(e), and a motion for spoliation sanctions or



  4
   Some cases group or number the requirements of Rule 37(e) differently. See, e.g., In
  re Abilify (Aripiprazole) Prod. Liab. Litig., No. 3:16-MD-2734, 2018 WL 4856767, at *2
  (N.D. Fla. Oct. 5, 2018) (listing the four requirements of Rule 37(e) as follows “First, the
  ESI should have been preserved in the anticipation or conduct of the litigation. Second,
  the ESI is lost or destroyed. Third, the loss of the ESI is due to the party’s failure to take
  reasonable steps to preserve the ESI. Last, the ESI cannot be restored or replaced
  through additional discovery.”); Living Color Enters., Inc. v. New Era Aquaculture, Ltd.,
  No. 14-CV-62216, 2016 WL 1105297, at *4 (S.D. Fla. Mar. 22, 2016) (describing the
  requirements of Rule 37(e) as three requirements because it considered the question of
  whether the spoliated evidence was ESI to be a threshold issue). However, the
  requirements of Rule 37(e) are essentially the same.
                                                  5
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 6 of 18



  curative measures must be denied. If instead the answer to all . . . questions is ‘yes,’

  then the Court must proceed with its analysis of the (e)(1) and (e)(2)” categories of

  relief. Chi Nguyen v. Costco Wholesale Corp., No. 9:19-CV-80393, 2020 WL 413898, at

  *2 (S.D. Fla. Jan. 27, 2020) (citation and some internal quotation marks omitted).

         Rule 37(e) “has two categories of relief: those in subsection (1) and the more-

  consequential ones in subsection (2). The sanctions available in subsection (2) require

  bad faith (i.e., the ‘intent to deprive’).” Williford, 2019 WL 2269155, at *5. Both

  categories of relief require a showing of prejudice. Id. at *12.

                                           ANALYSIS

  A.     Spoliated Evidence

         (1)    Incomplete CCTV Footage

         The plaintiff attests that she observed John Doe’s erratic behavior approximately

  ten to 15 minutes 5 prior to the incident:

         4. [The plaintiff] had observed [John Doe] approximately ten to fifteen
         minutes before he accosted [the plaintiff], but [she] assumed that RCCL
         was also aware of his unruly, erratic, intoxicated, and dangerous
         behavior, and [she] assumed that RCCL had security ready that would
         have protected [the plaintiff] if [John Doe] started to accost [her].”

         5. [The plaintiff] observed [John Doe] stumbling, not keeping his
         balance well, and not keeping proper distance with his fellow
         passengers.

  Plaintiff’s Decl. at ¶¶ 4-5 (emphasis added).


  5
    In a different paragraph of her declaration, the plaintiff attests that John Doe was
  behaving erratically approximately “five to fifteen minutes before accosting [her].”
  Plaintiff’s Decl. at ¶10 (attesting that the plaintiff “believe[d] that the additional CCTV
  footage that RCCL’s cameras captured showed that [John Doe] was in a state of visible
  intoxication, and was exhibiting unruly, erratic, and dangerous behavior at least five to
  fifteen minutes before accosting [the plaintiff]”).
                                                  6
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 7 of 18



         The defendant preserved approximately six minutes of CCTV footage of the

  subject incident, “approximately three and a half minutes before, and two and a half

  minutes after” the plaintiff’s fall. Motion at 3.

         The plaintiff argues that the defendant “had a duty to at least preserve a

  minimum of five minutes of CCTV footage before Ms. Reed’s incident and five minutes

  after.” Motion at 7. The plaintiff asserts that the defendant’s failure to preserve more

  than approximately six minutes of CCTV footage warrants sanctions because the

  missing footage “would have clearly show[n] John Doe in a dangerous and intoxicated

  state” and would have “clearly show[n] that RCCL was on notice of his danger to Ms.

  Reed.” Id. at 2.

         (2)     Allegedly Missing Body Camera Footage

         The plaintiff attests that following the incident, the plaintiff provided both a written

  statement (DE# 57-1) and an oral statement to RCCL staff. See Plaintiff’s Decl. at ¶ 6.

  According to the plaintiff, RCCL staff obtained the plaintiff’s permission to record her

  oral statement. Id. In her oral statement, the plaintiff told RCCL staff that John Doe was

  intoxicated. Id. at ¶ 7.

         RCCL staff also obtained an oral statement from the plaintiff’s travel companion,

  Tracey Powell. See Plaintiff’s Decl. at ¶ 9. Ms. Powell, who had been near the plaintiff

  when the incident occurred, also told RCCL staff that John Doe was “in an intoxicated

  state before he accosted [the plaintiff].” Id. at ¶¶ 8-9.

         The defendant does not address the missing body camera footage in its

  Response. However, the plaintiff has filed an email from the defendant which asserts


                                                  7
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 8 of 18



  that no recording of the plaintiff’s oral statement was made. Exhibit 3, Email dated

  8/20/2020 (DE# 57-3 at 1, 9/3/20) (asserting that “there was never any body camera

  footage of the plaintiff’s statement after the subject incident.”).

          The plaintiff argues that the “body camera footage of [the plaintiff’s] oral report

  . . . would have made it clear that she had believed John Doe was intoxicated long

  before deciding to file suit.” Motion at 5.

  B.      Rule 37(e) Requirements

          As noted above, the Court must find that four requirements are met before it may

  grant relief under Rule 37(e): “(1) the information sought constitutes ESI; (2) the ESI

  should have been preserved in anticipation of litigation; (3) the ESI is lost because a

  party failed to take reasonable steps to preserve it; and (4) the ESI cannot be restored

  or replaced through additional discovery.” Title Capital Mgmt., LLC, 2017 WL 5953428,

  at *3. The undersigned will address each requirement below.

          (1)    Whether the Information Sought Constitutes ESI

          The parties do not dispute that the CCTV footage constitutes ESI. Motion at 7;

  Response at 3. In Sosa v. Carnival Corp., this Court found that CCTV footage was ESI

  governed by Rule 37(e). No. 18-20957, 2018 WL 6335178, at *11-15 (S.D. Fla. Dec. 4,

  2018). Although the defendant does not address the body camera footage, the

  undersigned also finds that body camera footage constitutes ESI under the reasoning in

  Sosa.

          The first requirement of Rule 37(e) has been met.




                                                 8
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 9 of 18



         (2)    Whether the ESI Should Have Been Preserved in Anticipation of
                Litigation

         “[The] issue [of whether the ESI should have been preserved] can also be framed

  with another question: was the party under a duty to preserve?” Incardone v. Royal

  Carribean Cruises, Ltd., No. 16-20924-CIV, 2019 WL 3779194, at *20 (S.D. Fla. Aug.

  12, 2019). “Once a party reasonably anticipates litigation, it has an obligation to make a

  conscientious effort to preserve electronically stored information that would be relevant

  to the dispute.” Chi Nguyen, 2020 WL 413898, at *2 (S.D. Fla. Jan. 27, 2020) (citation

  omitted).

         Here, the defendant anticipated litigation as of the date of the incident because it

  has asserted the work product doctrine over a guest incident report prepared on the day

  of the incident or shortly thereafter. See Exhibit 7 (DE# 57-7 at 1, 9/3/20). In Hoover v.

  NCL (BAHAMAS) Ltd., the court determined that the defendant “anticipated litigation as

  of the [date of the] incident” because “it [had] asserted work product protection over

  incident reports generated the same day and photographs (at least one of which

  appears to have been taken the same day).” No. 19-22906-CIV, 2020 WL 4505634, at

  *3 (S.D. Fla. Aug. 5, 2020).

         At issue in the instant case, however, is not whether the defendant had a duty to

  preserve CCTV footage of the incident. The defendant in fact preserved approximately

  six minutes of CCTV footage. At issue is whether the defendant had a duty to preserve

  more than the approximately six minutes it did preserve.

         The plaintiff argues that “RCCL cannot dispute that it anticipated that Ms. Reed’s

  incident might result in litigation, and that it therefore had a duty to at least preserve a

                                                9
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 10 of 18



   minimum of five minutes of CCTV footage before Ms. Reed’s incident and five minutes

   after, as well as to preserve the body camera footage of Ms. Reed’s oral report.” Motion

   at 7.

           The plaintiff asserts that the defendant had a policy of preserving a minimum

   amount of CCTV footage based on the deposition testimony of the defendant’s

   corporate representative, Amanda Campos. 6 In another case, Ms. Campos testified that

   preserving video surveillance of “five minutes before and five minutes after” an incident

   was “basic investigation.” Motion at 3 (citing Deposition of Amanda Campos, Exhibit 5

   (DE# 57-5 at 127, 9/3/20)).

           The plaintiff argues that “the admission of RCCL’s corporate representative that

   RCCL had a policy to record at least five minutes before, and five minutes after an

   incident . . . clearly shows that RCCL knew, or at least should have known, that this

   minimum amount of footage was important in plaintiffs’ personal injury cases.” Reply at

   2-3.

           The defendant counters that it preserved a sufficient amount of CCTV footage

   concerning the incident:

           Royal Caribbean preserved video based upon the contentions made by
           Plaintiff herself at the time of her incident, and those assertions made by
           eyewitnesses. (See Plaintiff’s Guest Injury Statement and Witness
           Statement, attached hereto as Exhibits 1 and 2 respectively). Plaintiff,
           herself, indicated she lost her balance while dancing. (Ex. 1). In other
           words, CCTV was saved sufficient to identify the nature and cause of
           Plaintiff’s incident based upon the information, assertions, and evidence
           available to the security department at that time.


   6
    Ms. Campos is the Director of Guest Claims and Litigation for Royal Caribbean
   Cruises. Campos’ Decl. at ¶ 1.

                                                10
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 11 of 18



   Response at 4.

          The defendant filed a declaration from Ms. Campos which states, in part, that the

   defendant does not have a policy of preserving a specific amount of CCTV footage:

          8. At my deposition, I was asked questions about Procedure 7.05
          Personal Injury Investigations. I testified to the best of my recollection
          regarding 7.05 but stated that “I have to review it” to be certain of specific
          guidelines regarding the storage of CCTV footage within the procedure.

          9. I have since reviewed Procedure 7.05. The Procedure indicates that
          shipboard personnel should store CCTV footage of an injury; however, it
          does not indicate a specific amount of video that should be
          preserved. Procedure 7.05 indicates that “Footage leading up to the
          injury, the actual injury and any response to the injury” should be
          preserved.

                                                ***

          12. There is nothing in Royal Caribbean’s policies and procedures that
          requires preserving CCTV footage of one hour prior and one-hour
          subsequent [to] an incident. Footage sufficient to capture the lead up
          to the incident, the incident, and the response to the incident is
          saved pursuant to Procedure 7.05. Such a procedure was followed in
          this case.

   Campos’ Decl. at ¶¶ 8-9 (emphasis added).

          “[T]he mere fact that a party had the ability to preserve more ESI does not

   necessarily mean that a decision to preserve less is evidence of a breach of the duty to

   preserve.” Incardone, 2019 WL 3779194, at *22. In Incardone, the defendant preserved

   approximately 91 minutes of CCTV footage of a ship during a storm. Id. at *1. The

   plaintiffs in Incardone argued that the defendant should have preserved all 14,400 hours

   of CCTV footage, a position which the Court described as “illogical and impractical on

   its face.” Id. at *22; id. at *23 (concluding that the defendant was not under an obligation

   to preserve all the CCTV video).

                                                11
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 12 of 18



          The Court in Incardone noted that “[l]itigants do not have a duty to preserve any

   and all evidence, but only that which is potentially relevant.” 2019 WL 3779194, at *22.

   The Court noted that “deciding the issue of whether [the defendant] preserved a

   sufficient representative sample of the CCTV video is not dependent on the specific

   number of minutes which were preserved” but “[i]nstead, it focuses on the nature and

   significance and proportionality of the portions preserved.” Id. at *23. As an example,

   the Court noted that had the defendant “preserved 10 hours of CCTV [footage] which

   focused mostly on interior walkways and did not adequately depict the decks, waves,

   wind and damage to the vessel” during the storm, the defendant “would have breached

   its duty to preserve ESI,” “even though 10 hours of CCTV [footage] is substantially more

   than 91 minutes.” Id.

          The plaintiff asks the Court for a rule requiring the defendant to preserve at least

   five minutes before and five minutes after an incident. Motion at 7. However, “[t]here are

   no hard and fast rules establishing a specific cutoff point for how many minutes of

   CCTV [footage] must be preserved in order to be reasonable” because “[i]t would be

   difficult, if not impossible, to come up with some specific number because the

   reasonableness also depends on the quality and fairness of the clips.” Incardone, 2019

   WL 3779194, at *24 (noting that “[t]hree hours of clips from the early part of the storm

   showing modest wind and waves is probably less reasonable than 15 minutes of

   representative clips during the nastiest part of the storm”).

          Additionally, the Court cannot find that the defendant violated its own policy when

   it failed to preserve more than the approximately six minutes of CCTV footage. Based


                                                12
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 13 of 18



   on Ms. Campos’ declaration, the undersigned finds that the defendant did not have a

   policy requiring it to preserve a specific amount of CCTV footage following an incident.

   See Campos’ Decl. at ¶¶ 8-9. Notably, the plaintiff has not presented any written policy

   to counter Ms. Campos’ declaration.

          As stated in Incardone, the Court must “focus[ ] on the nature and significance

   and proportionality of the portions [of CCTV footage] preserved.” 2019 WL 3779194, at

   *23. In the instant case, the plaintiff wrote in an injury statement that “some man

   grabbed [her and] twirled [her] . . . . [She] was about to walk away [and] he twirled [her]

   [and she] feel [sic].” Guest Injury Statement (DE# 57-1 at 2, 9/3/20). The plaintiff and

   her travel companion also orally reported to RCCL staff that John Doe was intoxicated. 7

          Here, the defendant preserved approximately six minutes of CCTV footage.

   These approximate six minutes captured, “approximately three and a half minutes

   before, and two and a half minutes after” the plaintiff’s fall. Motion at 3. The Court has

   closely reviewed the CCTV footage that was preserved and finds it to be sufficient. The

   CCTV footage captures the lead-up and immediate aftermath of the plaintiff’s fall. It

   shows the plaintiff and a male passenger dancing with each other at approximately

   3:10. At approximately 3:32, the male passenger spins the plaintiff and the plaintiff falls.

          While the plaintiff would have liked more than the three and a half minutes of

   footage preceding the incident in the hopes that it would have captured John Doe’s



   7
    Although the defendant disputes that the plaintiff’s oral statement was recorded,
   Exhibit 3, Email dated 8/20/2020 (DE# 57-3 at 1, 9/3/20), the defendant has not
   presented any evidence to counter the plaintiff’s assertion that she provided an oral
   statement. Plaintiff’s Decl. at ¶ 6.

                                                13
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 14 of 18



   erratic behavior, the undersigned does not find that the defendant had a duty to

   preserve more CCTV footage under the circumstances of the instant case given the

   nature of the incident and the witnesses’ descriptions of the incident, including the

   plaintiff oral statement that John Doe was intoxicated.

             Moreover, the plaintiff’s “belie[f] that the additional CCTV footage that RCCL’s

   cameras captured [would have] show[n] that [John Doe] was in a state of visible

   intoxication, and was exhibiting unruly, erratic, and dangerous behavior at least five to

   fifteen minutes before accosting [the plaintiff],” 8 is speculative. The plaintiff attested that

   prior to the incident, she “observed [John Doe] stumbling, not keeping his balance well,

   and not keeping proper distance with his fellow passengers.” Id. at ¶ 5. The

   undersigned notes that the CCTV footage that was preserved shows a crowded dance

   floor, with many passengers constantly moving around. If any one passenger were

   “stumbling, not keeping [his or her] balance well, and not keeping proper distance with

   . . . fellow passengers,” it would have been difficult to tell given the number of

   passengers on the dance floor and their constant movement.

             With respect to the CCTV footage, the second requirement of Rule 43(e) has not

   been met.

             The plaintiff also argues that the defendant had an obligation to preserve the

   body camera footage of the plaintiff’s oral statement. Motion at 7. The parties dispute

   whether a body camera recording of the plaintiff’s oral statement was ever made.

   Ordinarily, the Court would need to hold an evidentiary hearing to resolve this factual



   8
       Plaintiff’s Decl. at ¶ 10.
                                                  14
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 15 of 18



   dispute. However, the record here does not evidence any prejudice to the plaintiff from

   the allegedly missing body camera footage. Therefore, it is not necessary for the Court

   to resolve the factual dispute over whether body camera footage of the plaintiff’s oral

   statement was ever taken in the first place.

          The plaintiff seeks to use the body camera footage to show that the plaintiff told

   the defendant, shortly after the incident, that John Doe was intoxicated. See Motion at 5

   (stating that “body camera footage of [the plaintiff’s] oral report . . . would have made it

   clear that she had believed John Doe was intoxicated long before deciding to file suit”).

   Both the plaintiff and her travel companion, Tracey Powell, witnessed John Doe’s

   intoxicated behavior and reported this information to RCCL staff. Assuming the Court

   will allow it, the plaintiff or Ms. Powell may testify at trial that they told RCCL staff on the

   day of the incident that they believed John Doe was intoxicated. The missing body

   camera footage (assuming it existed) does not prejudice the plaintiff.

          If there is no prejudice to the plaintiff, “then no remedial measures may be

   ordered” under Rule 37(e). Williford, 2019 WL 2269155, at *12; Incardone, 2019 WL

   3779194, at *25 (stating that “[p]laintiffs would still need to demonstrate prejudice in

   order to obtain even the milder-type sanctions available in [Rule 37(e)(1)].”). Because

   there is no prejudice to the plaintiff stemming from the allegedly missing body camera

   footage, the undersigned will not further address the allegedly missing body camera

   footage.

           (3)   Whether the ESI was Lost Because a Party Failed to Take
                 Reasonable Steps to Preserve It

          “Rule 37(e) does not define the ‘reasonable steps’ necessary to preserve ESI,

                                                  15
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 16 of 18



   nor does it explain what a party must show to meet its burden to establish that a party

   failed to take those reasonable steps.” Sosa, 2019 WL 330865, at *5. Nonetheless, the

   Advisory Committee’s Notes provide some guidance in evaluating this requirement:

   “‘[t]he court should be sensitive to the party’s sophistication with regard to litigation in

   evaluating preservation efforts; some litigants, particularly individual litigants, may be

   less familiar with preservation obligations than others who have considerable

   experience in litigation.’” Id. (quoting Fed. R. Civ. P. 37 advisory committee’s notes

   (2015)).

          The plaintiff argues that this requirement is met because “RCCL indisputably

   anticipated litigation, yet it inexplicably allowed usual key pieces of evidence to be

   destroyed, the CCTV footage of the incident, as well as body camera footage of Ms.

   Reed’s oral report.” Motion at 9. The plaintiff notes that:

          RCCL offers no reasonable explanation for why it apparently took no
          measures to preserve at least five minutes of CCTV footage prior to Ms.
          Reed’s incident, and five minutes afterwards, nor does it explain why it
          failed to preserve any body camera footage at all, let alone the body
          camera footage of Ms. Reed and Ms. Powell’s oral statement.

   Id. at 10.

          “Reasonable steps to preserve [ESI] . . . does not call for perfection.” Fed. R. Civ.

   P. 37(e) advisory committee’s notes (2015); see also Marten Transp., Ltd. v. Platform

   Advert., Inc., No. 14-CV-02464-JWL-TJJ, 2016 WL 492743, at *4 (D. Kan. Feb. 8, 2016)

   (noting that “[d]ue to the ever-increasing volume of electronically stored information and

   the multitude of devices that generate such information, perfection in preserving all

   relevant electronically stored information is often impossible.”). “‘[A] corporation under a

   duty to preserve [evidence] is not required to keep every slued of paper, every e-mail or
                                               16
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 17 of 18



   electronic document, and every backup tape’” and “‘the duty to preserve evidence

   extends to . . . unique, relevant evidence that might be useful to the adversary.’” Chi

   Nguyen, 2020 WL 413898, at *3 (quoting Ala. Aircraft Indus., Inc. v. Boeing Co., 319

   F.R.D. 730, 740-41 (N.D. Ala. 2017)).

          The undersigned finds that the defendant preserved a reasonable amount of the

   CCTV footage given the plaintiff and other witnesses’ descriptions of the incident,

   including the plaintiff’s oral statement that John Doe was intoxicated. The portion of the

   CCTV footage that was not preserved was taped over during the normal course of

   operation. See Campos Decl. at ¶ 11 (attesting that “[i]f CCTV footage is not specifically

   saved, it is taped over due to storage capabilities based on the 24-hour monitoring.”).

          The third requirement of Rule 37(e) has not been met.

          (4)    Whether the ESI Cannot be Restored or Replaced through Additional
                 Discovery

          In Sosa, this Court found that the fourth requirement was met where “[t]here

   [was] no other video available to show what the area where [the plaintiff] fell looked like

   at the time of her fall or whether water was on the floor” and the Court “[did] not deem

   deposition answers from eyewitnesses to be an adequate substitute, especially when

   some of the witnesses did not recall seeing anything either way.” 2018 WL 6335178, at

   *20.

          Here the parties agree that missing portions of the CCTV footage cannot be

   restored or replaced through additional discovery. Motion at 10; Response at 5.

          The fourth requirement of Rule 37(e) has been met.

          Because not all of the requirements of Rule 37(e) are present in the instant case,

                                               17
Case 1:19-cv-24668-JAL Document 66 Entered on FLSD Docket 10/02/2020 Page 18 of 18



   the Court denies the instant Motion.

                                           CONCLUSION

           Based on the foregoing, it is

           ORDERED AND ADJUDGED that the Plaintiff’s Motion for Sanctions for

   Spoliation of Evidence and Supporting Memorandum of Law (DE# 57, 9/3/20) is

   DENIED.

           DONE AND ORDERED in Chambers at Miami, Florida this 2nd day of October,

   2020.


                                       ______________________________________
                                       JOHN J. O=SULLIVAN
                                       CHIEF UNITED STATES MAGISTRATE JUDGE




                                               18
